PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/703,961
Filing Date: 13 Sep 2017
Appellant(s): HUSTON et al.



__________________
Jeffrey D. Hale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/07/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 16-19, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites, “a nub…with an uppermost point that at least partially defines a substantially planar support surface above the first surface.”  There appears to be no support in the disclosure for a nub having a substantially planar support surface. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-19, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a nub…with an uppermost point that at least partially defines a substantially planar support surface above the first surface" in the claim.  It is unclear if Applicant is claiming the nub to have a substantially planar top, or the already mentioned planarized top of the protrusion. Examiner will interpret as the already mentioned protrusion has the substantially planar top. Appropriate clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0289432 to Morita et al (“Morita”) in view of US 2007/0128570 to Goto et al (“Goto”) and further in view of US 2012/0205878 to Lerner et al (“Lerner”).
Claim 1:  Morita discloses a substrate support, comprising: a support body (1 [bake plate], Fig. 3) having a first surface (top of 1); one or more receptacles (not referenced but disclosed as “recesses”, see para. [0046]) extending through the first surface (top surface) and into the support body (1); and one or more protrusions (19 [balls]) respectively disposed within corresponding ones of the one or more receptacles (“recesses”) and projecting from the first surface (top surface, see Fig. 3 where 19 project from top of 1), wherein the one or more protrusions (19) at least partially define a substantially planar support surface above the first surface (see Fig. 3 where wafer sits on balls and appears substantially planar).
However Morita does not disclose the protrusions are thermoplastic protrustions, and wherein the one or more protrusions have a planarized top surface for supporting a substrate; (claim 4)
However Goto discloses wherein one or more protrusions (11 [support elements], Fig. 1) are made of a thermoplastic material comprising polyimide thermoplastic, polyether ether ketone thermoplastic, or polybenzimidazole thermoplastic (resins such as PTFE, PEEK, PES, PSF are disclosed, see para. [0048]) for the purpose of being formed of a heat resistant resin, also resistant to chemicals (see para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Goto with motivation to be formed of a heat resistant resin, also resistant to chemicals.
Regarding planarized top, Lerner discloses wherein one or more protrusions (312 [protrusions], Fig. 4A-4C) have a planarized top surface for supporting a substrate for the purpose of preventing the scratching of the substrate (see para. [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the planarized top surface requirement as taught by Lerner with motivation to prevent the scratching of the substrate.
Claim 5: (Cancelled).
Claim 6: Morita does not explicitly disclose wherein the one or more thermoplastic protrusions have a height of about 25 microns to about 200 microns.
However Goto discloses wherein the protrusions (11) have a height of about 25 microns to about 200 microns (see para. [0049] where height is preferably 40 to 120 microns, which falls inside the claimed range). Goto discloses this for the purpose of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height and shape requirements taught by Goto with motivation to heat-treat a substrate effectively while suppressing variations in heat history over a substrate surface between contact parts in contact with support devices and non-contact parts out of contact with the support devices.
Claim 9:  The apparatus of Morita in view of Goto and Lerner discloses wherein the one or more thermoplastic protrusions (19, Fig. 3, Morita) are a plurality of protrusions (19) arranged about the support body (1, see para. [0046] and Fig. 2, where 10 balls are arranged about the support body).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto and Lerner as applied to claims 1, 4, 6 and 9 above, in view of US 2009/0173446 to Yang et al (“Yang”).
Claims 2 and 3: The apparatus of Morita in view of Goto and Lerner does not explicitly disclose (claim 2) wherein one or more thermoplastic protrusions are replaceable or detachable from the support body; (claim 3) wherein the one or more thermoplastic protrusions are softer than the first surface.
However Yang discloses (claim 2) wherein one or more protrusions (39s [rigid balls], Fig. 7) are replaceable or detachable from a support body (39 [subsidiary body], (claim 3) wherein the one or more protrusions (39s) are softer than the first surface (see para. [0066] where the ball may be made of soft or rigid material and/or be made of the same or different material of the support, if it is soft and can be press-fitted, this renders it softer than the surface). Yang discloses this for the purpose of allowing the substrate to more smoothly slide, and/or a using a material that does not damage the substrate (see para. [0066]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements and/or detachability requirements as taught by Yang with motivation to allow the substrate to more smoothly slide, and/or a use a material that does not damage the substrate.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto and Lerner as applied to claims 1, 4, 6 and 9 above, in view of KR101282873B1 (“KR’873”).
Claims 7 and 8: The apparatus of Morita in view of Goto and Lerner does not explicitly disclose (claim 7) wherein the one or more receptacles are threaded holes; (claim 8) wherein the one or more thermoplastic protrusions include threads to mate with the threaded holes.
However KR’873 discloses (claim 7) wherein the one or more receptacles (210-a [insertion grooves], Fig. 2) are threaded holes (210a-3 [screw groove], see para. [0031]); (claim 8) wherein the one or more protrusions (220 [separation modules]) include threads (220b [coupling member]) to mate with the threaded holes (210a-3), for the purpose of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threaded holes and threads to mate with threaded holes as taught by KR’873 with motivation to seal the insertion groove, thereby no empty space is generated outside and foreign matter does not flow into the insertion groove.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto and Lerner as applied to claims 1, 4, 6 and 9 above, in view of US 2016/0155965 to Kusuura and US 2006/0130767 to Herchen.
Claims 21 and 23: The apparatus of Morita in view of Goto and Lerner does not explicitly disclose (claim 21) wherein the one or more thermoplastic protrusions comprise polybenzimidazole thermoplastic, and wherein the first surface comprises stainless steel; (claim 23) wherein the one or more thermoplastic protrusions comprise polybenzimidazole thermoplastic, and wherein the first surface comprises quartz, ceramic, or metal.
Kusuura discloses (claims 21 and 23) wherein one or more thermoplastic protrusions (“projections”) comprise polybenzimidazole thermoplastic (see para. [0080]) for the purpose of including a suitable material that imparts some flexibility to releasable engage two layers but without significantly deforming (see para. [0080]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of 
Herchen discloses (claim 21) wherein a first surface of a support body (top of 405, Fig. 4) comprises stainless steel (see para. [0041] where stainless steel is mentioned) and (claim 23) wherein a first surface of a support body (top of 405, Fig. 4) comprises quartz, ceramic, or metal (see para. [0041] where stainless steel and other materials are mentioned), for the purpose of being adapted to support a substrate during semiconductor operations (see para. [0041]) and/or have increased thermal coupling between the substrate and the plate assembly to thereby reduce the thermal impact of any chamber non-uniformities (see para. [0011]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the first surface as taught by Herchen with motivation to be adapted to support a substrate during semiconductor operations and/or have increased thermal coupling between the substrate and the plate assembly to thereby reduce the thermal impact of any chamber non-uniformities.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto and Lerner as applied to claims 1, 4, 6 and 9 above, in view of US 2003/0015517 to Fure et al (“Fure”) and US 5,720,818 to Donde et al (“Donde”).
Claim 22: The apparatus of Morita in view of Goto and Lerner does not explicitly disclose wherein the one or more thermoplastic protrusions comprise a nub disposed on 
However Fure discloses wherein one or more protrusions (20 [supporting pins], Fig. 9a/b) comprise a nub (top smaller portion of 20 in Fig. 9a or 9b) disposed on a top surface (a top surface of 20, below first surface of 2 [plate], see Fig. 9b and para. [0087]) for the purpose of suppressing thermal effect of supporting pins on the wafer (see para. [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nub on top of the protrusion as taught by Fure with motivation to suppress thermal effect of supporting pins on the wafer.
Donde discloses two or more vent holes (516 [openings], Fig. 5A-C) considered capable to be configured to vent air from one or more receptacles (holes of 506 [insert]) during processing (see col. 10, lines 25-45, where gas can flow through) for the purpose of providing flow from gas flow channel to the dielectric surface of the support (see col. 9, lines 20-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vent holes from receptacles as taught by Donde with motivation to provide flow from gas flow channel to the dielectric surface of the support.
Claim(s) 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0289432 to Morita et al (“Morita”) in view of US 2007/0128570 to Goto et al (“Goto”) and further in view of US 2012/0205878 to Lerner et al (“Lerner”), KR20100103401A to Yuji, US 2007/0128889 to Goto et at (“Goto’889’”). 
Claim 10:  Morita discloses a substrate support, comprising: a support body (1 [bake plate], Fig. 3) having a first surface (top of 1); one or more receptacles (not referenced but disclosed as “recesses”, see para. [0046]) extending through the first surface (top surface) and into the support body (1); one or more protrusions (19 [balls]) respectively disposed within corresponding ones of the one or more receptacles (“recesses”) and projecting from the first surface (top surface, see Fig. 3 where 19 project from top of 1), wherein the one or more protrusions (19) at least partially define a substantially planar support surface above the first surface (see Fig. 3 where wafer sits on balls and appears substantially planar); and at least one channel (27 [exhaust bores], Fig. 3) disposed through the support body (1) to the first surface (top of 1) to supply a gas or vacuum to a space defined between the first surface and a backside of a substrate (backside of W [wafer]) when disposed on the substrate support (1, see para. [0049]).
However Morita does not disclose the protrusions are thermoplastic protrusions, (claim 15) the one or more thermoplastic protrusions are made of a thermoplastic material comprising polyimide thermoplastic, polyether ether ketone thermoplastic, or polybenzimidazole thermoplastic.
However Goto discloses wherein (claim 11) one or more protrusions (11 [support elements], Fig. 1) are made of a thermoplastic material comprising (claim 15) polyimide thermoplastic, polyether ether ketone thermoplastic, or polybenzimidazole thermoplastic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Goto with motivation to be formed of a heat resistant resin, also resistant to chemicals.
However Morita in view of Goto does not disclose wherein the one or more protrusions have a planarized top surface for contacting and supporting a substrate; and wherein one or more thermoplastic protrusions are replaceable or detachable from the support body.
Regarding planarized top, Lerner discloses wherein one or more protrusions (312 [protrusions], Fig. 4A-4C) have a planarized top surface for supporting a substrate for the purpose of preventing the scratching of the substrate (see para. [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the planarized top surface requirement as taught by Lerner with motivation to prevent the scratching of the substrate.
Yuji discloses wherein one or more thermoplastic protrusions (12 [support pin] Fig. 2-3) appear to be replaceable or detachable from a support body (11 [plate], see para. [0007-[0009] where they screw in/out which renders them capable of being detachable) for the purpose of easily adjusting the contact portion in the height direction by rotating the pin with respect to the plate (see para. [0007-0009]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detachable protrusions as taught by Yuji with motivation to easily adjust the contact portion in the height direction by rotating the pin with respect to the plate.
The apparatus of Morita in view of Goto, Lerner, and Yuji does not disclose the receptacles extend into the surface and into the support body at an angle of less than 90 degrees with respect to the surface; wherein the protrusions have an angled lower portion received by the one or more receptacles which are configured to resist removal of the one or more protrusions in a perpendicular direction to the first surface.
Goto’889 discloses receptacles (42 [ring like grooves], Fig. 9) extend into the surface and into a support body (1 [heat-treating plate]) at an angle of less than 90 degrees with respect to the surface (see Fig. 3 where they extend into the surface at 2 different angles that are not 90 degrees, see para. [0039]); wherein the protrusions (61 [head]) have an angled lower portion (angled portion within 42, which is a flat angle) received by the one or more receptacles (42) which are configured to resist removal of the one or more protrusions in a perpendicular direction to the first surface (see Fig. 9, where 61 is below a top portion of 42, which resists 61 from coming out of 42 in a direction perpendicular to the first surface), for the purpose of effectively sucking the substrate for heat treatment (see para. [0013]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the angle requirements of the 
Claim 11:  The apparatus of Morita in view of Goto, Lerner, and Yuji discloses further comprising a seal band (25 [seal assembly], Fig. 3, Morita) disposed around a peripheral edge of the support body (edge of 1, see para. [0047]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto, Lerner, and Yuji as applied to claims 10, 11, 15 above, and in view of US 2014/0252710 to Cuvalci et al (“Cuvalci”).
Claim 12: The apparatus of Morita in view of Goto, Lerner, and Yuji does not explicitly disclose wherein the seal band is coated with a material that reduces a friction coefficient thereof.
Cuvalci discloses wherein a seal band (122 [sealing surface], Fig. 1c) is coated with a material (123 [coating], see para. [0035]) that is capable of reducing a friction coefficient thereof (see para. [0036-0037] where 123 as a coating in general may reduce a friction coefficient as disclosed in the instant specification, PGPub, para. [0027]). Cuvalci discloses this for the purpose of enhancing sealing properties of the rim or prevent contamination of the substrate due to contact with the rim (see para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating of the seal band as taught by Cuvalci with motivation to enhance sealing properties of the rim or prevent contamination of the substrate due to contact with the rim.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto, Lerner, and Yuji as applied to claims 10, 11, 15 above, in view of US 2009/0173446 to Yang et al (“Yang”).
Claim 13: The apparatus of Morita in view of Goto, Lerner, and Yuji discloses wherein each of the one or more thermoplastic protrusions (19, Fig. 3, Morita) include thermoplastic contact points (tops of 19) to support the substrate (w).
However Morita does not explicitly disclose wherein each of the one or more protrusions are softer than the first surface.
However Yang discloses wherein one or more protrusions (39s [rigid balls], Fig. 7) include contact points (tops of 39s) to support the substrate (90 [substrate]), wherein the contact points (tops of 39s) are softer than the first surface (see para. [0066] where the ball may be made of soft or rigid material and/or be made of the same or different material of the support, if it is soft and can be press-fitted, this renders it softer than the surface). Yang discloses this for the purpose of allowing the substrate to more smoothly slide, and/or a using a material that does not damage the substrate (see para. [0066]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements as taught by Yang with motivation to allow the substrate to more smoothly slide, and/or a use a material that does not damage the substrate.
Claim 14: (Cancelled).
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR101282873B1 (“KR’873”) in view of US 2007/0128570 to Goto et al (“Goto”), US 2003/0015517 to Fure et al (“Fure”), and US 5,720,818 to Donde et al (“Donde”).
Claim 16: KR’873 discloses a process chamber, comprising: a chamber body (100 [chamber], Fig. 1) having sidewalls and a bottom (see Fig. 1 where 100 has sidewalls and a bottom); and a substrate support (200 [substrate support unit]) disposed within the chamber body (100), the substrate support comprising: a support body (210 [support block]) having a first surface (top of 210), wherein the first surface comprises quartz, ceramic, metal, and/or combinations thereof (see para. [0030] where metal is disclosed); one or more receptacles (210-a [insertion grooves]) extending through the first surface (top of 210) and into the support body (210, see Fig. 2); and one or more threaded protrusions (220 [separation module], see Fig. 2-4 where 220b is threaded) respectively disposed within corresponding ones of the one or more receptacles (210-a) and projecting from the first surface (see Fig. 1, para. [0029]), wherein the one or more threaded protrusions (220) comprises, a nub (see Fig. 3-4 where 220a-2 [convex portion] is a nub) protruding above the substantially planarized top surface with an uppermost point (see Fig. 1 where substrate appears to lie planar on the surface).  
However KR’873 does not disclose the protrusions are thermoplastic protrusions; comprises at least two vent holes, and a planarized top surface.
However Goto discloses wherein one or more protrusions (11 [support elements], Fig. 1) are made of a thermoplastic material (resins such as PTFE, PEEK, PES, PSF are disclosed, see para. [0048]) for the purpose of being formed of a heat resistant resin, also resistant to chemicals (see para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Goto with motivation to be formed of a heat resistant resin, also resistant to chemicals.
However Fure discloses wherein one or more protrusions (20 [supporting pins], Fig. 9a/b) comprise a nub (top smaller portion of 20 in Fig. 9a or 9b) protruding above a substantially planarized top surface (a top surface of 20, below first surface of 2 [plate], see Fig. 9b and para. [0087]) for the purpose of suppressing thermal effect of supporting pins on the wafer (see para. [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nub on top of the protrusion as taught by Fure with motivation to suppress thermal effect of supporting pins on the wafer.
Donde discloses two or more vent holes (516 [openings], Fig. 5A-C) considered capable to be configured to vent air from one or more receptacles (holes of 506 [insert]) during processing (see col. 10, lines 25-45, where gas can flow through) for the purpose of providing flow from gas flow channel to the dielectric surface of the support (see col. 9, lines 20-25). It is also noted that Donde discloses what appears to be a planarized surface (514/512, Fig. 5A/5B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two or more vent holes 
Claim 17:  The apparatus of KR’873 in view of Goto discloses wherein one or more threaded thermoplastic protrusions (220, Fig. 1-2, KR’873, Goto) are detachable from the support body (210) such that they can be coupled to the support body and uncoupled from the support body (see para. [0023] where 220 can be detached and mounted to 210).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KR’873 in view of Goto in view of Fure, Donde, as applied to claims 16 and 17 above, in view of US 2009/0173446 to Yang et al (“Yang”).
Claim 18: The apparatus of KR’873 in view of Goto does not explicitly disclose wherein the one or more threaded thermoplastic protrusions are softer than the first surface.
However Yang discloses wherein one or more protrusions (39s [rigid balls], Fig. 7) are softer than the first surface (see para. [0066] where the ball may be made of soft or rigid material and/or be made of the same or different material of the support, if it is soft and can be press-fitted, this renders it softer than the surface). Yang discloses this for the purpose of allowing the substrate to more smoothly slide, and/or a using a material that does not damage the substrate (see para. [0066]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements as .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR’873 as applied to claims 16 and 17 above, and in view of US 2014/0252710 to Cuvalci et al (“Culvalci”).
Claim 19: The apparatus of KR’873 in view of Goto does not explicitly disclose the substrate support comprises a sealing band coated with a material that reduces a friction coefficient thereof, and wherein the sealing band is disposed around a peripheral edge of the support body for forming a low pressure region between the substantially planar support surface and the first surface when a substrate is disposed upon the substantially planar support surface.
Cuvalci discloses wherein a substrate support (102 [first plate], Fig. 1c) comprises a sealing band (122 [sealing surface], Fig. 1c) coated with a material (123 [coating], see para. [0035]) that is capable of reducing a friction coefficient thereof (see para. [0036-0037] where 123 as a coating in general may reduce a friction coefficient as disclosed in the instant specification, PGPub, para. [0027]), and wherein the sealing band (122) is disposed around a peripheral edge of the support body (peripheral edge of top of 102) considered capable for forming a low pressure region between a substantially planar support surface (127/114) and the first surface (104 [first surface]) when a substrate (124 [substrate]) is disposed upon the substantially planar support surface (127/114). Cuvalci discloses this for the purpose of enhancing sealing properties of the rim or prevent contamination of the substrate due to contact with the rim (see para. [0035]) and/or 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate sealing band and the coating of a sealing band and configuration as taught by Cuvalci with motivation to enhance sealing properties of the rim or prevent contamination of the substrate due to contact with the rim and/or seal against a backside of a substrate to establish a or vacuum condition.
Claim 20: (Cancelled).
(2) Response to Argument
(I) Regarding 112(a) rejection of claims 16-19 and 21-23:
Appellant asserts that it is the uppermost point of the nub that provides part of a substantially planar support surface above the first surface. Appellant argues that as can be seen from Fig. 5, the uppermost points of multiple nubs would provide a substantially planar support surface for supporting a substrate, and that the specification and drawings provide a support for the uppermost point of the nub providing part of a substantially planar support surface for a substrate.
Examiner disagrees, and displays Fig. 3C of the present application below. The nub (315) at the top does not appear to show planar or plane-shape despite as claimed, and at best the top of the nub is a point or line. If Appellant means for the upper most point of multiple nubs to provide a substantially planar support surface, then Appellant has not claimed this in the present claims. Additionally, para. [0031] of the present application recites “referring to Fig. 3C, a nub (315) may be added to the top surface of 

    PNG
    media_image2.png
    339
    609
    media_image2.png
    Greyscale

Figure 3 of Instant Application, viewing the nub (315).
(II) Regarding 112(b) rejection of claims 16-19 and 21-23:
Appellant asserts that as discussed in the 112 (a) rejection response section, the claim language in question is clear and definite under 112 (b) because the nub is protruding above the planarized top surface and that the claim language does not state that the nub has a substantially planar support surface as asserted by the Examiner, only that the uppermost point of the nub provides part of a substantially planar support 
Examiner disagrees, as the claim is not clear regarding which component (nub or the planarized top surface) is “defining a substantially planar support surface.” Additionally, the nub (shown above in Fig. 3C) does not appear to define a substantially planar support surface, as it shaped as a half disc, and Fig. 5 does not disclose any nubs, despite Appellant pointing Fig. 5 out.  Further, Appellant’s response appears to be connecting that the nubs also be planar, though this is not what the drawings disclose (only Fig. 3C discloses a [half circle] nub), nor the specification. Therefore the claim is not clear and not definite. 
(III) Regarding 103 rejection of claims 1, 4, 6, and 9:
Appellant asserts that the above claims are allowable over the art of record because minimal contact points of Morita provide a greater degree of flex in order to correct any warpage of the substrate, have minimal contact area and much smaller fulcrum point which allows greater flexibility at the point of contact (to pivot in any direction), and thus a larger contact area of the protrusions by Lerner would provide far less flexibility and the warpage would be harder to correct, and that it is will increase the potential of scratching the substrate as compared to the ball contacts of Morita. 
Examiner disagrees, and notes that Lerner is relied upon to teach a planarized top surface, and notes that Appellant is speculating that this means that the surface “would” intrinsically be larger than Morita’s and therefore increase potential of scratching. 
Reference Morita mainly relates to heat treating a substrate slightly spaced from a bake plate instead of being in contact with the plate (para. [0002]) as disclosed in the field of invention. Further, even if Appellant insists that increased surface area is a detriment to Morita’s invention, it is noted that Morita provides a circumferential region (21 [support portion]. Fig. 2-3) having “larger contact/surface area” all around the edge the wafer in of Morita (see Fig. 2) which provides a sealing effect around the entire circumferential edge of the wafer. Thus, Appellant’s argument is not persuasive. Regarding Appellant’s argument about increased surface area of Lerner reducing the ability for Morita to remove warpage, it is noted that Lerner also teaches removing curvature from the wafer (para. [0006]). 
Appellant argues that in Figure 8 of Morita, the upper surface of the bake plate is recessed in the shape of a hollow concave, which would change the contact points of the balls, thus if Lerner’s planarized top in Figure 8 was used in Morita, the point of contact would change with the change in shape of the upper surface change the contact angle and amount of contact as well. 
Examiner notes that Appellant is relying on modified embodiments (e.g., Fig. 8) in Morita that have not been relied upon nor discussed before (only Fig. 3 of Morita is relied upon, which the main embodiment of Morita), and that are not even claimed. The present application does not claim a hollow concave shaped first surface. Additionally, Appellant appears to presenting new “rejections” not on the record and then arguing hypothetical situations not claimed.
(IV) Regarding 103 rejection of claim 22: 
Appellant asserts that in Fure, the nub is actually the protrusion itself, and thus Fure does not teach a nub; and that regarding Donde, the holes are in the surface of the pedestal and not in any protrusions that project from the surface of the pedestal; that the openings in the dielectric insert are covered with a dielectric layer which is then ground down to expose the holes such that they are in the top surface of the pedestal and not in a protrusion above the top surface of the pedestal; that Examiner does not address how it is possible to combine the teachings of Fure (a protrusion) with Donde without referring back to the specification. 
Examiner disagrees, and refers again to Fure as rejected, Fure has a protrusion (20, Fig. 9A/B) which comprises a nub (top smaller portion of 20 in Fig. 9A or 9B) disposed on a top surface below first surface of the plate. Thus it is clear that two kinds of nubs are present in Fure, and not as Appellant stated. Regarding Donde, Examiner refers again to col. 10, lines 35-45, where Donde states that protrusion component (510, Fig. 5A-5C) has an upper surface in the form of a dome which protrudes from the surface (col. 10, lines 35-45), and as also can be seen in Fig. 5A, the dielectric insert (506) appears to be planar 
(V) Regarding 103 rejection of claims 10, 11, 15: 
Appellant argues regarding Goto’889, that Examiner does not explicitly state how the addition of annular grooves 42 facilitates providing an improvement over the combination of references with regard to effectively sucking a substrate, and that one would not be motivation to combine the annular grooves of Goto’889 with the combination of references. 
Examiner notes that (as rejected) Goto’889 is relied upon to teach grooves that extend into the surface of the support body at an angle less than 90 degrees with respect to the surface for the purpose of effectively sucking a substrate. The balls of Goto’889 are retained in the grooves at these angles, which renders the substrate effectively sucked via the balls staying in place in the angled grooves as disclosed in Goto’889 (para. [0039], [0013]).
(VI) Regarding 103 rejection of claim 12: 
Appellant asserts that Cuvalci does not disclose what source of contamination is prevented or that the contamination is due to a coating made of a material capable of reducing a friction coefficient. 
Examiner disagrees, Cuvalci discloses that the coating may substantially prevent contamination of the substrate due to contact with the rim (para. [0035], as rejected). This 
(VII) Regarding 103 rejection of claims 16 and 17: 
As the arguments are repeated for Fure and Donde, please see above Examiner response to arguments for rejection of claim 22. 
(VIII) Regarding 103 rejection of claim 19: 
As the arguments are repeated for Cuvalci, please see above Examiner response to arguments for rejection of claim 12. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        
Conferees:
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                 
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.